Citation Nr: 0808642	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-03 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, a witness, and an observer


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.  The veteran's DD Form 214 confirms that he was an 
ammunition specialist.  He served in the U.S. Army, to 
include active duty in Korea.  He subsequently had 8 years of 
unverified service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for bilateral hearing loss.  
The veteran timely filed a Notice of Disagreement (NOD) in 
May 2004.  The RO provided a Statement of the Case (SOC) in 
January 2006, and the veteran subsequently timely filed a 
substantive appeal in February 2006.  In August 2006, the RO 
provided a Supplemental Statement of the Case (SSOC).

In February 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the veteran submitted additional evidence along 
with a waiver of initial RO consideration.  A transcript of 
the hearing is associated with the claims folder. 

The Board notes that during a June 2004 VA audiological 
examination and the February 2008 hearing, the veteran 
appeared to raise an informal claim of service connection for 
tinnitus.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1. There is medical evidence to show that the veteran has a 
current hearing loss disability as defined by the applicable 
VA regulation.

2.  The service medical records are unavailable through no 
fault of the veteran; his  duties during service as an 
ammunition specialist and tank gunner, his credible 
statements and a service buddy statement show that he was 
exposed to excessive noise over a prolonged period of time 
without ear protection during service.

3.  Although a hearing loss disability is not apparent in any 
medical record until many years after service, statements 
recorded by clinicians included a history of hearing loss 
since service; the veteran has provided credible sworn 
testimony of noticing some degree of hearing loss since that 
time that has gradually worsened over the years, he has 
submitted four lay statements supporting this aspect of his 
claim and he began wearing a hearing aid in 1960; it is at 
least as likely as not that the veteran's hearing loss 
disability is linked to in-service exposure to excessive 
noise without ear protection.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110,  5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
bilateral hearing loss.  Therefore, no further development is 
needed with respect to the appellant's appeal.


II. Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background

The veteran was on active duty from March 1953 to February 
1955.  The Form DD 214 reflects that the veteran had one year 
of foreign service, including time spent in Korea.  His MOS 
was ammunition specialist.






Employment Records

The claims file contains a September 1982 audiogram conducted 
by the veteran's employer.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(15) 25
(25) 35
(60) 70
(80) 85
(85) 95
LEFT
(20) 25
(20) 35
(70) 75
(75) 90
(80) 90

The report compared the results to a baseline, but it is not 
clear when the baseline audiogram was conducted.  The 
baseline results are represented by the figures in 
parentheses.  The report informed the veteran that "[y]ou 
are required to wear ear protectors in high noise areas."

Private Provider Records

The claims file contains a January 2001 note from H.A. 
(initials used to protect privacy), MD, which exempted the 
veteran from jury duty permanently "due to uncorrected 
severe hearing loss."

Buddy Statements

March 2003 and July 2004 statements by the veteran's ex-wife 
indicate that they met in 1952 and were married in 1955.  She 
stated that the veteran was hard of hearing after returning 
from service, and that the problem worsened over time.

A March 2003 statement by the veteran's daughter indicates 
that her father had been hard of hearing for as long as she 
could remember.

March 2003 and July 2004 statements by the veteran's brother 
indicate that he was hard of hearing after returning from 
service.  He stated that the veteran read lips and that "80% 
of the time he would get the message wrong."  He further 
stated that the veteran lost his first job after returning 
from Korea because he misunderstood the time he was to report 
for work.

A July 2004 statement from the veteran's brother-in-law 
indicates that he had been hard of hearing for the 47 years 
that they had known each other, and that the problem had 
worsened over time.  He stated that the veteran wore a 
hearing aid in the 1960's.

An October 2004 statement from a fellow soldier indicted that 
he was stationed with the veteran at Ft. Hood with the 
Company A, 1st Tank Battalion, 1st Armored Division, and that 
they shot hundreds of round without hearing protection.  
Rosters provided by the veteran confirm that they were 
stationed together.  

Statements by the Veteran

In a March 2003 correspondence, the veteran stated that his 
hearing loss began while he was in service.  He claimed that 
his primary MOS was tank gunner.  He indicated that he first 
suffered hearing loss while in tank gunner school, where he 
fired 90 mm guns, 50 caliber machine guns, and 30 caliber 
machine guns without hearing protection.  The veteran claimed 
that after gunnery school he was transferred to Camp Drake, 
Japan.  He stated that after flying from California to Japan 
"[m]y ears were hurting and it was very hard for me to 
hear."  He further stated that his request for medical 
assistance was denied, and that he was told the hearing loss 
would go away in time.  The veteran claimed that while in 
Korea, he was stationed with the 72nd Tank Battalion, 2nd 
Infantry Division.  He stated that "I don't recall taking a 
hearing test upon leaving the military."  The veteran also 
indicated that he began wearing a hearing aid in the 1960's.

The veteran subsequently submitted undated photographs and 
rosters that included his name from Company A, 1st Medium 
Tank Battalion, Combat Command B, 1st Armored Division.

In a May 2004 Form 21-4138, the veteran stated that he was 
stationed with the 77th Tank Battalion while in Korea.  He 
also stated that the doctor who had prescribed him hearing 
aids in the 1960's had since passed away and that he could 
not locate the medical records.  The veteran claimed that the 
MOS of ammunition specialist  
"was temporary at the end of my service."

June 2004 VA Audiological Examination

In June 2006, the veteran submitted to a VA audiological 
examination.  At this time, the audiologist reviewed the 
claims file.  She noted the veteran's complaints of hearing 
loss, especially in relation to conversation and watching 
television.  The veteran stated that he had in-service noise 
exposure in the form of gun noise.  He related an incident 
where a gun was not "gauged" properly and exploded in his 
face.  He stated that he suffered hearing loss before 
arriving in Korea.  Prior to service, he worked as a deckhand 
for a few years and hunted with .22 caliber and BB guns.  
After service, he worked as a heavy equipment operator for 20 
years.  He also worked as a barge captain for ten years, but 
denied exposure to loud noise without hearing protection.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
85
90
100
LEFT
40
50
80
90
100

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and of 36 percent in the left ear.  

The audiologist diagnosed a moderate sloping to profound 
sensorineural hearing loss in both ears.  She noted that the 
pure tone thresholds had not changed significantly since an 
October 2001 VA examination, but that there was a significant 
decrease in speech recognition scores.  The audiologist 
indicated that she could not resolve the issue of etiology of 
hearing loss without resort to mere speculation, as the 
veteran reported both in-service noise exposure and post-
service occupational noise exposure.  

February 2008 Travel Board Hearing

The veteran testified that he had significant noise exposure 
during service, specifically tank gunner noise for which he 
wore no ear protection.  He stated that he was told to keep 
his mouth open while firing in order to alleviate the 
pressure on his ears.  He related an incident where the 
gunner school instructor thought he was sleeping during class 
when he actually could not hear the instructor.  The veteran 
stated that after gunner school he was sent to Japan, and 
that his ears "were hurting real bad" after getting off the 
plane.  He requested to go to sick call the next day, but was 
told the problem would go away.  From Japan he went to Korea, 
where he was a tank gunner.  He stated that his commander 
knew about the hearing loss.  After returning from Korea, he 
lived with his parents and brother.  The veteran testified 
that he first sought medical treatment for his hearing loss 
in July or August of 1955 and was told the only thing he 
could do was wear hearing aids.  After service, he worked as 
a crane operator but was not exposed to loud noises.  The 
veteran testified that prior to service he did not have any 
hearing problems. 

b. Discussion

At the outset, the Board comments that the veteran's SMRs 
were apparently destroyed in the NPRC fire in 1973.  In 
response to the RO's February 2003 records request, the NPRC 
stated that "[the] record is fire related and there are no 
SMRs or SGOs."  In light of this, the Board recognizes that 
it should employ a "heightened" duty "to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed").  The Board notes, however, that this 
special duty does not require it to engage in any "burden-
shifting" analysis with respect to the veteran's claim.  
Cromer v. Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) 
(holding no adverse presumption attaches to service 
connection claim against the government when veteran's SMRs 
are destroyed in a fire).

The Board determines that the evidence is in relative 
equipoise as to whether the veteran's hearing loss is linked 
to service.  The veteran has offered entirely credible, sworn 
testimony that he first noticed hearing loss during service 
and that it has steadily progressed in severity since then, 
which supports a finding of continuity of symptomatology.  
See 38 C.F.R. § 3.303(b).  His MOS is consistent with 
exposure to excessive noise and his testimony on this matter, 
to include prolonged exposure to loud noise without ear 
protection in the early 1950s and a specific incident of in-
service acoustic trauma is not only credible but it is 
buttressed by a service buddy statement.  The veteran has 
also submitted four lay statements from family members that 
support his claim of ongoing, progressive hearing loss since 
service.  While as laypersons the veteran and his family 
members are not competent to provide a medical opinion as to 
the diagnosis of a hearing loss disability as defined by 38 
C.F.R. § 3.385, their statements as to the presence of some 
degree of hearing loss is competent evidence.  

There is also medical evidence dated in recent years 
confirming that the veteran has a bilateral hearing loss 
disability.  38 C.F.R. § 3.385.  The question remains whether 
there is competent evidence of a nexus between his current 
hearing loss and service, to include his exposure to acoustic 
trauma.  The VA audiologist who examined the veteran noted a 
history of exposure to excessive noise before, during and 
after service and indicated that she was unable to conclude 
that the in-service noise exposure did or did not cause his 
hearing loss.  Such an opinion does not weigh in favor of the 
contended causal relationship.  However, it does not weigh 
against the claim either.  It is also pertinent to point out 
that even if some of the veteran's hearing loss is due to 
post-service events, it would not be fatal to the claim, a 
fact that may have been lost to the clinician; the question 
is whether any of the veteran's current hearing loss began 
during or is due to service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The Board is cognizant of the many years that elapsed before 
a hearing loss disability was first shown.  Indeed, with 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the absence of the service medical records are 
through no fault of the veteran and the 1982 audiogram 
conducted by the veteran's employer reveals a significant 
degree of hearing loss rather than an early onset of a mild 
hearing deficit.  Service connection for hearing loss can be 
established in the absence of a hearing loss disability 
during service if medical evidence shows it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155 (1993). 

The Board finds that there is ample medical evidence to show 
that the veteran has a current hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  His duties during service 
as an ammunition specialist and tank gunner and his credible 
statements and a service buddy statement show that he was 
exposed to excessive noise over a prolonged period of time 
without ear protection during service.  While a hearing loss 
disability is not apparent in the medical record until many 
years after service, statements recorded by clinicians 
include a history of hearing loss since service and the 
veteran has provided credible sworn testimony of noticing 
some degree of hearing loss that has gradually worsened since 
that time.  He has also submitted four lay statements 
supporting the continuity of symptomatology aspect of his 
claim and he began wearing a hearing aid in 1960.  

In view of the foregoing, the Board finds that it is at least 
as likely as not that the veteran's hearing loss disability 
is linked to in-service exposure to excessive noise without 
ear protection.  With application of the doctrine of 
reasonable doubt, service connection for bilateral hearing 
loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 3.385, 
5107(b); 38 C.F.R. §§ 3.102, 3.303.






ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


